     Case 2:21-cv-00612-KJM-KJN Document 10 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FORREST KENDRID,                                   No. 2:21-cv-0612 KJN P
12                      Plaintiff,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   L. MILLER, et al.,
15                      Defendants.
16

17          Plaintiff is a civil detainee. By order filed April 8, 2021, plaintiff was ordered to file,

18   within thirty days, a request to proceed in forma pauperis or pay the appropriate filing fee, and

19   was cautioned that failure to do so would result in a recommendation that this action be

20   dismissed. Plaintiff filed a motion for reconsideration, and on April 28, 2021, plaintiff was

21   ordered to submit an application to proceed in forma pauperis within thirty days, and plaintiff was

22   provided the appropriate form. On May 11, 2021, plaintiff was reminded that this action could

23   not proceed until plaintiff submitted his request to proceed in forma pauperis, which was due on

24   or before May 28, 2021. (ECF No. 9.) Further, the court noted that plaintiff previously submitted

25   a request to proceed in forma pauperis in an earlier-filed action, Kendrid v. Cudjo, No. 2:20-cv-

26   2546 JAM DB P (E.D. Cal. Dec. 29, 2020). Plaintiff also proceeded pro se in such action. Id.

27   The time to submit his request in this action has expired, and plaintiff has not submitted a request

28   to proceed in forma pauperis, or otherwise responded to the court’s order.
                                                       1
     Case 2:21-cv-00612-KJM-KJN Document 10 Filed 06/17/21 Page 2 of 2


 1             In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

 2   directed to assign a district judge to this case; and

 3             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

 4             These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 9   objections shall be filed and served within fourteen days after service of the objections. The

10   parties are advised that failure to file objections within the specified time may waive the right to

11   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: June 17, 2021

13

14
     /kend0612.fpf
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
